 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Albert Vaughn Smith,                             No. CV-18-02657-PHX-SPL (ESW)
10                  Plaintiff,                        ORDER
11   v.
12   Charles L. Ryan,
13                  Defendant.
14
15          Before the Court is the Defendants’ Motion for Clarification (Doc. 72) seeking
16   clarification of the Court’s Order (Doc. 71) in which the Court entered a temporary
17   restraining order requiring the Plaintiff to be placed in protective custody pending a
18   preliminary injunction hearing. The Court scheduled a Preliminary Injunction hearing on
19   the Plaintiff’s motion for a temporary restraining order August 26, 2019, to determine
20   whether a further injunction should issue.
21          The relief requested in the Plaintiff’s motion for temporary restraining order is
22   placement in a protective custody unit away from the general population inmates at Eyman
23   Complex. (Doc. 70 at 3) In the Motion for Clarification, the Defendants state that the
24   Plaintiff is currently housed in the ASPC–Eyman Enhanced Security Unit, which is a
25   protective custody environment. (Doc. 72 at 2) The Defendants represent that the Plaintiff
26   remains classified as a protective custody inmate, and “[d]ue to heightened security
27   protocols, Enhanced Secuirty is considered the most secure housing location within the
28   ADC.” (Doc. 72 at 2)
 1
 2         Therefore, the Court finds that the Plaintiff’s motion for temporary restraining order
 3   is moot, as the Plaintiff’s request to be housed in protective custody has already been
 4   granted. Accordingly,
 5         IT IS ORDERED that the Defendants’ Motion for Immediate Clarification of the
 6   Court’s Order Filed August 21, 2019 (Doc. 72) is granted;
 7         IT IS FURTHER ORDERED that the Plaintiff’s Motion for Temporary
 8   Restraining Order (Doc. 70) is denied as moot;
 9         IT IS FURTHER ORDERED that the Court’s Order (Doc. 71) is vacated; and
10         IT IS FURTHER ORDERED that the hearing presently set for August 26, 2019
11   before the Honorable Steven P. Logan is vacated.
12                Dated this 23rd day of August, 2019.
13
14
15
16
                                                      Honorable Steven P. Logan
17                                                    United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                -2-
